Citation Nr: 1428723	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-18 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of the RO's consideration.  The Virtual VA electronic claims file contains the October 2013 Board hearing transcript.  The Veterans Benefits Management System electronic claims file does not contain any additional, pertinent documents.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.

2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).
2.   Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral hearing loss and tinnitus are due to exposure to excessive noise during his over 20 years military service, but primarily early in his military career.  He has indicated that since service, he has performed mostly desk work and has not experienced an equivalent level of noise exposure.  See, e.g., July 2011 substantive appeal; Bd. Hrg. Tr. at 3-7.  The Veteran's service personnel records show that he had various military occupation specialties, including field calibration activity technician and aircraft systems maintenance personnel.  Thus, the Board acknowledges his competent reports of in-service noise exposure as consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 200).

The service treatment records show that the Veteran's ears were normal at service entry in October 1979.  He had multiple audiograms during the course of his service which revealed various threshold shifts; however, these tests do not show hearing loss for VA purposes.  The Veteran has current diagnoses of tinnitus and bilateral hearing loss, which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., June 2010 VA examination.  Thus, the dispositive issue is whether there is a relationship between these current disorders and the in-service noise exposure.

The June 2010 VA examiner determined that an opinion on the Veteran's bilateral hearing loss and tinnitus could not be provided without resorting to speculation because there was no separation audiogram and other service audiograms revealed normal hearing.  Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a February 2012 statement, Dr. AV provided a diagnosis of bilateral sensorineural hearing loss and tinnitus and indicated that with the Veteran's long history of noise exposure working on the flight line in the Navy, it could be reasonable to assume that noise exposure in the past played a significant part of his current condition.  The Board finds that this opinion is consistent with the competent and credible reports of the Veteran's noise exposure during service, as reported to Dr. AV, as well as his competent and credible reports of a lack of significant post-service noise exposure.  In addition, Dr. AV provided a definitive opinion linking the Veteran's current disorders with his in-service noise exposure.

Thus, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  Resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


